DETAILED ACTION
1.	This action is made Non-final in response to applicants’ AFCP Request filed 1/12/22.  The after final amendment cannot be reviewed and a search conducted within the guidelines of the pilot program. As such, the after final amendment will be treated under pre-pilot procedure. Claims are herein ENTERED. Claims 2, 10, 13-14 are cancelled; claims 1 and 8 are amended; claims 1, 3-9, 11-12 and 15-16 are pending.  

Response to Arguments
2.	Applicant’s arguments filed 1/12/22, with respect to the rejection(s) of the independent claims have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.


Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the a member” is indefinite because base claim 1 states that “said non-spherical visible matter is mica powder”. It is unclear how mica powder can include “a member” as claimed in claim 4. The specification does not provide details related to mica powder including a member. However, the specification contemplates the use of an object in the swirling liquid. To overcome this rejection, it is recommended to amend claim 1 as follows – “said non-spherical visible matter [[is]]comprises mica powder” in claim 1. Claim 5 is rejected based on its dependency to 4.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The recitation therein of “wherein said step of providing a translucent vessel includes providing two 3D printed shell pieces and combining them to make a die” is contradictory to base claim 8, which requires “wherein said step of providing a translucent vessel includes a step of injection molding a die”. It is noted the specification describes these translucent vessel providing methods as “different” embodiments - paragraph [0031]).  

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

s 1, 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Rybonator (NPL – YouTube video “How to Make Your Own Dice Set I Swirling Glitter Dice” published 11/16/19 by Rybonator - https://www.youtube.com/watch?v=cT9ygQ4xROM ).
With respect to claim 1, Rybonator teaches a handheld D6 die configured to generate random numbers, when rolled and allowed to come to rest, the handheld D6 die comprising: a shell (outer shell with numerical markings – 0:00 – 0:10); a sealed, leak-proof void in said shell (both the outer shell and “glass orb” comprise a void and are sealed), said void having: a liquid having a specific gravity of less than 2.0 (water known to comprise specific gravity of 1; “recommend using water” – 2:38), and non-spherical visible matter capable of moving with said liquid, wherein said non-spherical visible matter is mica powder (“mica powder” – 1:15); said shell being made of translucent material so that said visible matter is visible from a point outside of said shell (0:00 – 0:10); and said shell being configured with a plurality of faces, each with numerical marking, so as to permit use as a number generating die Id; See also video from 9:00 – 10:00 minutes.   
Rybonator does not expressly disclose the specific gravity of the mica powder, or the combined specific gravity of the liquid and visible matter. However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. Here, the specific gravity of liquid and visible matter is a known result effective variable for the movement characteristics of the visible matter and liquid, for example, a floating or swirling movement can be achieved. As extrinsic evidence, examiner cites to the teachings of Schaak (US Pat. No. 10,598,323) at column 7, lines 60-67, column 8, lines 8-
With respect to claim 3, mica powder is generally listed (i.e. using an internet search engine) with a specific gravity around 2.8, which is greater than the specific gravity of water.  Moreover, the specific gravities of these components, as set forth above in the rejection of claim 1, is a known result effective variable based on the desired visual/movement characteristics desired. 
With respect to claim 7, the die of Rybonator inherently comprises a density and therefore a specific gravity, however, this numeric value is not disclosed. However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. Within the dice art, the density of a die has been recognized as a result effective variable for the buoyancy of the die when used in liquid based agitators. See e.g. Hinz et al. (US Pat. No. 3,940,142) at Column 2. One ordinary skill in the art would further recognize specific gravity to be proportional to density. As such, one ordinary skill in the art would have found it obvious to select an optimal die specific gravity/density, via routine experimentation, to ensure that the die is able to float to the top during use with a water based liquid agitator.  
6.	Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Rybonator (NPL – YouTube video “How to Make Your Own Dice Set I Swirling Glitter Dice” published 11/16/19 by Rybonator - https://www.youtube.com/watch?v=cT9ygQ4xROM ) in view of Schaak (US Pat. No 10,598,323).
With respect to claims 4-6, Rybonator does not expressly teach wherein its die utilizes a liquid oil and member. However, Schaak, directed to movable objects within a toy liquid, teaches such features as using an oil as the liquid (column 6, lines 62-67), and using a member (column 7, lines 43-55) to be known in the art. At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to utilize oil for the liquid, and include an object, for the expected purpose of providing a desired movement of entertaining visible matter within the die. This proposed combination is considered to have a reasonable expectation of success since Rybonator is primarily concerned with producing an aesthetically appealing and visually entertaining die. Lastly, and regarding the specific gravities of these components, as set forth above in the rejection of claim 1, such features are known result effective variable based on the desired visual/movement characteristics of the concealed liquid and matter. 

7.	Claims 8, 11-12 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Rybonator (NPL – YouTube video “How to Make Your Own Dice Set I Swirling Glitter Dice” published 11/16/19 by Rybonator - https://www.youtube.com/watch?v=cT9ygQ4xROM ) in view of OFFICIAL NOTICE.
With respect to claim 8, Rybonator teaches a method of making a random number generating die, comprising the steps of: a. providing a translucent vessel, wherein said step of See video from 9:00 – 10:00 minutes.).
	Admittedly, it is unclear from the video if each face comprises a different alpha-numeric marking. However, OFFICIAL NOTICE is taken that such features are old and well known in the dice art. At time of invention, one ordinary skill in the art would have found it obvious to mark a different number for each face so as to provide equally weighted randomness for sequential numbers as is well known to traditional dice. 
With respect to claims 11-12, Rybonator teaches a single globe (“glass orb” – 0:49) as opposed to a plurality or eight as claimed. However, , per MPEP 2144.04, matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.  See In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).  At paragraph [0025], applicant’s specification states that “any number of globes could be used depending upon the desired visual appearance”. As such, the number of globes is considered related to ornamentation and is considered an obvious aesthetic design choice. 
With respect to claims 15-16, the claimed structure is addressed above in the rejections of claims 1 and 8. While features of an apparatus may be recited either structurally or In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). If a prior art structure is capable of performing the intended use as recited, then it meets the claim. See MPEP 2114.  Here, Rybonator teaches a swirling using materials suggested by applicant’s specification (paragraph [0034]) - mixture of water and mica powder. At paragraph 35, applicant’s specification states that the swirling mixture “can be made to have a viscosity that results in forming drops”. It is further noted that viscosity is variable based on temperature, and the dice can be agitated or left alone to change its viscosity. As such, this swirling mixture of Rybonator is considered capable of being agitated to have a viscosity of the combined liquid and visible matter such that drops of said liquid and visible matter are caused to form inside said void, and wherein said viscosity is such that said drops are formed within said void and also fall within said void. In the alternative, examiner notes that the combined swirling mix inherently comprises a viscosity, but does not expressly disclose the viscosity. However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. Viscosity has been recognized as a result effective variable for liquid medium movement – See James et al. at paragraph [0059] - (US Pub. No. 2009/0255155) cited as extrinsic evidence. One ordinary skill in the art would have found it obvious to select an optimal viscosity of the based on the desired liquid medium movement. 


9 is rejected under 35 U.S.C. 103 as being unpatentable over Rybonator (NPL – YouTube video “How to Make Your Own Dice Set I Swirling Glitter Dice” published 11/16/19 by Rybonator - https://www.youtube.com/watch?v=cT9ygQ4xROM ) in view of OFFICIAL NOTICE and further in view of Muse et al. (US Pub. No. 2015/0014923) and Padi (US Pat. No. 5,018,738).
	With respect to claim 9, Rybonator teaches injection molding the translucent vessel as opposed to 3D printing. However, per KSR, exemplary rationales that may support a conclusion of obviousness include: (B) Simple substitution of one known element for another to obtain predictable results. Here, analogous art Muse et al. teaches such features as 3D printing to be known in the art (paragraph [0035]). At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to utilize 3D printing in substitution of injection molding. As Muse et al. recognizes, 3D printing enables “rapid prototyping” (paragraph [0035]). Lastly, these prior art references do not expressly teach first and second shell structures of the die combined together. However, analogous art reference Padi teaches such features to be known in the art (Fig.’s 1-2; column 4, lines 1-24). At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to structure the dice using first and second shells as this will expectantly allow the die designer to position objects within the die. As Rybonator is directed to positioning a glass orb within the die shell, the proposed modification is considered to have a reasonable expectation of success. 




Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.